Title: Plan for Expediting Postal Service, [4 March 1792]
From: Jefferson, Thomas
To: 


          
            [4 Mch. 1792]
          
          It is proposed that there shall be one post a week passing along the main post road from North to South, at the rate of 100 miles a day. All intermediate post days, and all cross posts to remain as at present, unless it should be thought well to put the post towards Kentuckey, as far as practicable, on the quick establishment.
          Let this road be divided into stages of 25 miles each, as nearly as may be, and let there be a post man to each stage. For some stages from the seat of government and the great towns, a light cart drawn by two horses, as used in Europe, will probably be found necessary, after which we may expect a horse and portmanteau will suffice.
          Let the hours for post-riding be from 3. aclock in the morning to 11. aclock at night, which gives 20. hours, allowing to every rider 5. hours to perform his stage of 25. miles. If he rides at the rate of 6. miles an hour, he will have near an hour for crossing ferries, other delays and accidents.—There may be a saving near the seat of government by sending the postman and his mail by the stages to Baltimore and New York, when that is performed by the stages in one day.
          Let every rider take a way-bill from the postmaster of the stage he leaves expressing the day, hour and minute of his departure, and have entered on the same bill by the postmaster at the next stage, the hour and minute of his arrival, and let the way-bill be returned by the same post to the postmaster general at the seat of government, that delays may be traced by him whenever any circumstance shall call for it.
          
            Th: Jefferson
          
        